This matter comes before us on motion to dismiss the devolutive appeal; the ground being that the appellant failed to furnish a new devolutive appeal bond within the time prescribed by law after the surety on the original bond had been held insufficient
It is provided in Act No. 284 of 1928, which is amendatory of section 3 of Act No. 112 of 1916, that, where the surety on an appeal bond is held insufficient, the appellant "shall have the right, within four judicial days thereafter, to furnish a new bond. * * *"
When the original bond in this matter was held insufficient, appellant was given four days to furnish a new bond. No new bond was furnished, however, within that time. On motion made in the district court, the devolutive appeal was ordered dismissed.
It is therefore ordered, adjudged, and decreed that the motion to dismiss the appeal *Page 252 
be, and it is, sustained, and, accordingly, it is ordered that the devolutive appeal be, and it is, dismissed, at the cost of appellant.
Appeal dismissed.